Citation Nr: 0320184	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD), cervical spine.

2.  Entitlement to service connection for arthritis of both 
hips.



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel





INTRODUCTION

The appellant had active service from February 1962 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection.

The August 2000 rating decision also denied increased 
evaluations for chronic low back pain with right posterior 
thigh radiculopathy and traumatic arthritis, chronic left 
knee pain with chondromalacia patella, and chronic right knee 
pain with chondromalacia patella.  The appellant's notice of 
disagreement addressed only the service connection issues.  
Therefore, the Board does not have jurisdiction over any 
issue related to the increased evaluation issues noted; and, 
they will not be addressed by, or a part of, this decision.


REMAND

During the initial review of this case, the Board determined 
that additional development was required to facilitate 
appellate review.  Under authority then in effect, See, e.g., 
38 C.F.R. § 19.9 (2002), the Board directed that specified 
treatment records be obtained and associated with the case 
file and that the appellant be scheduled for an appropriate 
medical examination.  The appellant was informed of this in 
an April 2003 letter, and, in May 2003, he returned signed VA 
Forms 21-4142, wherein he identified the facilities which 
possessed his treatment records and authorized VA to obtain 
them.  The records which were obtained and associated with 
the case file, however, pertained to another appellant.  
Further, there are no entries in the case file which indicate 
that the appellant was scheduled for an examination.  A 
recent decision by the Court of Appeals For The Federal 
Circuit has significantly altered the Board's authority to 
develop additional evidence and consider it without first 
having obtained a waiver from the appellant.  See Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

1.  To the extent that this development 
has not occurred, contact the Naval 
Weapons Station Clinic, Goose Creek, 
South Carolina, where the appellant was 
treated in May 2000, for back and hip 
problems; and, R. D. K., M.D., of 
Columbia, South Carolina 21044, who 
examined the appellant in September 2001, 
and obtain all treatment records which 
pertain to the appellant's claimed 
cervical spine and hip disorders, for the 
period May 2000 to the present, to 
include x-ray reports and x-rays if 
possible, taken at those visits.  Any 
records obtained should be associated 
with the claims folder.

2.  Contact the appellant and ascertain 
if he has obtained treatment at any other 
facility or provider, VA or private, in 
addition to the those identified above.  
If so, obtain the necessary release from 
the appellant and obtain any records so 
identified and associate them with the 
claim file.

3.  After the above development is 
complete, to the extent that it has not 
been accomplished, make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded the 
following examination:  an appropriate 
examination to determine the nature and 
extent of any cervical spine DDD and any 
bilateral hip pathology.  Request the 
examiner provide a medical nexus opinion 
in probability terms.  Specifically, 
whether it is at least as likely as not 
that any cervical DDD and/or bilateral 
hip disability is related to the 
appellant's military service, or whether 
either is related to any of the 
appellant's other service-connected 
disabilities, or that it is not likely 
that there is any relationship.  If the 
examiner cannot render a nexus opinion 
other than on the basis of mere 
conjecture or speculation, please so 
state for the record.  As to the hips, 
the examiner should reconcile the one x-
ray finding of arthritis and the finding 
of a normal examination by the VA in July 
2000.

4.  After the above development is 
complete, The appropriate agency of 
jurisdiction should review the evidence 
added to the record since the last 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, issue the appellant and his 
representative, if any, a supplemental 
statement of the case, and allow an 
opportunity to respond.  Then return the 
case to the Board for further appellate 
review, if in order.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

